Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 10/28/21.
	Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations “wherein the discovery request includes an HTTP GET message including an information element with a software-defined hop limit value, and wherein the hop limit value is determined based on a number of different NRF tiers in the wireless core network” in combination with the remaining limitations, as now recited in claim 1 and similarly recited in each of the remaining independent claims.  The claim, taken as a whole, is allowable over the prior art of record.
Ericsson (WO 2020/200268) is the closet prior art of record.  Ericsson teaches sending a first discovery request including forward information indicating that the first service discovery request has been processed by one or more network function repository nodes to a second network function repository node and receiving a first service discovery response from the second network function repository node.  While it .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/W.C.K/
Examiner, AU 2414

/SITHU KO/Primary Examiner, Art Unit 2414